Title: From Thomas Jefferson to David Rittenhouse, 3 July 1796
From: Jefferson, Thomas
To: Rittenhouse, David


                    
                        Dear Sir
                        Monticello July 3. 1796.
                    
                    The inclosed letter has been misdirected to me. The services therein offered are for the Philosophical society and I therefore think it my duty, by a transmission of the letter to you, to put it in their power to avail themselves of them if they find occasion.
                    I think it proper to mention to you shortly at this moment a discovery in animal history of which I hope ere long to be enabled to give to the society a fuller account. Some makers of saltpetre, in digging up the floor of one of those caves beyond the blue ridge, with which you know the limestone country abounds, found some of the bones of an animal of the family of the lion, tyger, panther &c. but as preeminent over the lion in size as the Mammoth is over the elephant. I have now in my possession the principal bones of a leg, the claws, and other phalanges, and hope soon to recieve some others, as I have taken measures for obtaining what are not already lost or may still be found. One of the claw bones in my possession, without it’s horny fang, measures 7. inches long, and a larger one was found and has been lost. This phalange in the lion is  under 2. inches, in length. It’s bulk entitles it to give to our animal the name of the Great-claw, or Megalonyx. The leg bone does not indicate so vast an excess of size, over that of the lion, perhaps not more than a double or treble mass. But of this we shall be better able to judge when a fuller collection of the bones shall be made. The whole of them shall be deposited with the society. I am with very great esteem & respect Dr. Sir Your sincere friend & servt
                    
                        Th: Jefferson
                    
                